Basein, J.,
concurs.
I am of the opinion that the writ in this case ought to have been quashed and denied, on the ground that this court, under Sec. 9, Art. 8, Const., is powerless to review, either by certiorari or appeal, a decision of a district court, made in any case appealed to that court from a justice of the peace. Such has been the uniform holding of this court since the adoption of the constitution.
I am, therefore, unable to concur in the reasoning con. tained in the opinion of my brethren in this case.
Bartoh, C. J.